379 P.2d 866 (1963)
Ernest L. EDMONDSON, Plaintiff in Error,
v.
The STATE of Oklahoma, Defendant in Error.
No. A-13315.
Court of Criminal Appeals of Oklahoma.
March 6, 1963.
Thomas G. Hanlon, Tulsa, for plaintiff in error.
Charles Nesbitt, Atty. Gen., Hugh H. Collum, Asst. Atty. Gen., for defendant in error.
JOHNSON, Judge.
Ernest L.Edmondson was charged in the district court of Tulsa County with the crime of second degree burglary, conjoint. He was tried before a jury, convicted of burglary in the second degree, and on September 11, 1962 was sentenced to serve two years in the State Penitentiary at McAlester. Appeal was duly lodged in this Court on December 10, 1962.
The case was placed on the Court docket for February 20, 1963 for oral argument and submission, and notice thereof sent to the attorney of record for appellant. At the request of the attorney, the case was on said date stricken from the assignment, to be set at a later date.
*867 Thereafter and on February 25, 1963 Mr. Thomas G. Hanlon, the attorney of record for the plaintiff in error, filed herein his written motion to dismiss the appeal, giving no reason therefor. The case has not been briefed by the appellant.
The right of appeal is a privilege granted by the laws of the State to persons who are convicted of crime. The option of exercising and discontinuing the same, when the statute and rules of the Court are complied with, ordinarily rests in the discretion of the party appealing, and this Court has uniformly permitted the appellant to dismiss his appeal at his election. Nash v. State, 13 Okla. Crim. 211, 163 P. 330; Roots v. State, 79 Okla. Crim. 384, 155 P.2d 258.
Since the plaintiff in error and his counsel of record have filed a written motion to have this appeal dismissed, and there is no reason shown why dismissal should not be ordered in compliance with the motion, it is the order of this Court that the motion to dismiss be sustained, and the case is, accordingly, dismissed.
Mandate directed to issue forthwith.
BUSSEY, P.J., and NIX, J., concur.